                                         Case 3:16-cv-02787-WHO Document 432 Filed 12/11/18 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HUAWEI TECHNOLOGIES, CO, LTD, et                   Case No. 3:16-cv-02787-WHO
                                         al.,
                                   8                    Plaintiffs,                         ORDER ON SAMSUNG’S MOTION
                                   9                                                        FOR CLARIFICATION AND
                                                 v.                                         REQUEST TO FILE SUPPLEMENTAL
                                  10                                                        EXPERT REPORT
                                         SAMSUNG ELECTRONICS CO, LTD., et
                                  11     al.,                                               Re: Dkt. No. 427
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                           INTRODUCTION

                                  15          This case is one iteration of the numerous global disputes between plaintiffs Huawei

                                  16   Technologies Co., Ltd., Huawei Device USA, Inc. and Huawei Technologies USA, Inc.

                                  17   (collectively, “Huawei”) and defendants Samsung Electronics Co., Ltd., Samsung Electronics

                                  18   America, Inc., and Samsung Research America, Inc. (collectively, “Samsung”). The present
                                  19   motion concerns one aspect of my September 25, 2018 Order on the parties’ motions for summary

                                  20   judgment, Daubert motions, and motions to strike and exclude. Samsung seeks leave to file a

                                  21   supplemental expert report; for the reasons set forth below, I deny its request.

                                  22                                            BACKGROUND

                                  23          Given this case’s long and complicated history, I will address only the background

                                  24   necessary for resolving the present motion. On July 4, 2018, Samsung filed a motion to strike

                                  25   reports and testimony from several of Huawei’s experts, including Jacques deLisle, whom Huawei

                                  26   presented as a rebuttal expert. See Samsung Mot. to Strike (Dkt. No. 335). Samsung argued that
                                  27   deLisle’s opinions “[did] not respond to any of Samsung’s experts’ opinions or arguments.” Id. at

                                  28   21 (emphasis in original). According to Samsung, because the report “solely introduce[d] new
                                         Case 3:16-cv-02787-WHO Document 432 Filed 12/11/18 Page 2 of 4




                                   1   arguments,” Huawei should have disclosed deLisle as an expert witness and filed his report as an

                                   2   opening report. Id. Samsung asked me to strike the opinions for failure to comply with Rule 26 of

                                   3   the Federal Rules of Civil Procedure. Id. In response, Huawei argued that the report responded to

                                   4   claims by Samsung’s experts that Huawei had violated its FRAND obligations and U.S. antitrust

                                   5   law when it pursued Chinese injunctions. Huawei Opp’n to Mot. to Strike at 24.

                                   6          I granted Samsung’s motion in part. Order (Dkt. No. 419 [redacted]) at 80–82. I found

                                   7   that some of the opinions offered by deLisle were in fact new arguments and therefore

                                   8   inadmissible as rebuttal. Others of his opinions served to “defuse the impact” of opinions offered

                                   9   by Samsung’s experts and thus were admissible rebuttal. Samsung now asks for clarification of

                                  10   that Order, specifically on the issue of whether it is permitted to file a supplemental expert report.

                                  11                                              DISCUSSION

                                  12          Samsung seeks leave to file a supplemental expert report “solely focused on rebutting Dr.
Northern District of California
 United States District Court




                                  13   deLisle’s remaining opinions;” in other words, the opinions I did not exclude. Mot. at 4. It

                                  14   renews its argument that it had insufficient time to submit a supplemental expert report by the

                                  15   June 8, 2018 deadline because it “did not receive any notice that Huawei intended to serve an

                                  16   expert report targeted at opinions on Chinese law and procedure that Samsung’s opening expert

                                  17   reports did not address.” Id. at 6.

                                  18          I decline Samsung’s request for three reasons. First, my Order is clear: I allowed the

                                  19   aspects of deLisle’s report that were proper rebuttal evidence and struck those that were not.

                                  20   Second, Huawei’s disclosure of the deLisle report was timely insofar as it was proper rebuttal

                                  21   evidence. Insofar as it presented new arguments, I struck it. Third, Samsung cannot claim

                                  22   prejudice. Not only are the admissible aspects of the report proper rebuttal evidence, but Samsung

                                  23   declined a prior opportunity to serve a supplemental expert report responding to deLisle’s

                                  24   opinions.

                                  25          Samsung first asks me to clarify that my Order allows it to submit a supplemental report.

                                  26   It clearly does not. I noted that evidence can properly be considered “rebuttal” when it serves to

                                  27   “contradict, impeach or defuse the impact of the evidence offered by an adverse party.” Matthew

                                  28   Enter., Inc. v. Chrysler Grp. LLC, No. 13- CV-04236-BLF, 2016 WL 4272430, at *1 (N.D. Cal.
                                                                                          2
                                           Case 3:16-cv-02787-WHO Document 432 Filed 12/11/18 Page 3 of 4




                                   1   Aug. 15, 2016) (quoting another source); see Order at 81. I concluded that portions of deLisle’s

                                   2   report “provide[d] important context intended to ‘defuse the impact’ of a critical inference drawn

                                   3   from Leonard’s report—that Huawei improperly sought injunctive relief in China to ‘hold-up

                                   4   Samsung for above-FRAND royalties.’” Order at 81. I granted Samsung’s motion to strike the

                                   5   portions of the report that did not serve that rebuttal function, namely deLisle’s “opinions

                                   6   generally related to the integrity of the Chinese legal system.”1 Id. at 82. Because Samsung had

                                   7   not made specific paragraph requests but rather moved to strike the entire report, I instructed the

                                   8   parties to file motions in limine to iron out the details of what would and would not be admissible

                                   9   at trial. Id. at 82 n. 41. Now, Samsung essentially requests the opportunity to rebut the rebuttal.

                                  10   It may not do so.

                                  11          Second, Samsung argues that a supplemental report is appropriate because Huawei failed

                                  12   to timely disclose Dr. deLisle as an expert witness on Chinese law and procedure. Mot. at 2, 6.
Northern District of California
 United States District Court




                                  13   Under Federal Rule of Civil Procedure 26, a party must disclose expert testimony “if the evidence

                                  14   is intended solely to contradict or rebut evidence on the same subject matter identified by another

                                  15   party under Rule 26(a)(2)(B) or (C), within 30 days after the other party’s disclosure.” FED. R.

                                  16   CIV. P. 26(a)(2)(D)(ii). Huawei served deLisle’s report on May 25, 2018, the deadline Chief

                                  17   Magistrate Judge Spero had set for doing so. See Declaration of David C. Giardina Ex. 1 (Dkt.

                                  18   No. 429-2) (5/25/18 email notifying Samsung counsel of availability of rebuttal expert reports);

                                  19   3/30/18 Order by Chief Magistrate Judge Spero (Dkt. No. 272) (setting a May 25, 2018 deadline

                                  20   for rebuttal expert reports). To the extent that deLisle’s report did not properly function as rebuttal

                                  21   evidence, I struck it. To the extent that it did serve as rebuttal, the report was timely disclosed.

                                  22          Finally, Samsung argues that it “would be severely prejudiced if Huawei is allowed to

                                  23   present an unrebutted expert opinion on any issues relating to the Chinese proceedings.” Mot. at

                                  24   6. This argument is unpersuasive. Most importantly, as I previously concluded and have

                                  25   reiterated more than once here, the aspects of the deLisle report that will be admissible are proper

                                  26
                                  27   1
                                        Samsung acknowledges that I excluded those portions of the report. See Mot. at 6 (“And as the
                                  28   Court has recognized, the deLisle report included improper, and now-excluded [sic], ‘opinions
                                       generally related to the integrity of the Chinese legal system.’”).
                                                                                          3
                                         Case 3:16-cv-02787-WHO Document 432 Filed 12/11/18 Page 4 of 4




                                   1   rebuttal because they serve to “defuse the impact” of opinions proffered by Samsung’s own

                                   2   experts. Second, Samsung had—and declined—the opportunity to serve a supplemental report in

                                   3   response to deLisle’s opinions. See Opp’n 2; Order at 81; Email Exchange re: Improper Rebuttal

                                   4   (Peterson Decl., Ex. 13; Dkt. No. 347-14 at 153– 54[under seal]). It seems Samsung instead made

                                   5   a strategic choice to seek that the entire report be stricken. It cannot reverse course now that its

                                   6   choice was successful only in part.

                                   7                                             CONCLUSION

                                   8          For all of the forgoing reasons, Samsung’s request for leave to file a supplemental expert

                                   9   report is DENIED. The December 12, 2018 hearing on this motion is VACATED.

                                  10          IT IS SO ORDERED.

                                  11   Dated: December 11, 2018

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     William H. Orrick
                                  14                                                                 United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
